DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/07/2022 has been entered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the flap or gate as described in claims 18 and 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

 
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot in view of the new ground(s) of rejections.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites “is in the closed position when the first holder is moving between the loading position and the release position and is in the closed position when the holder is in the release position.”  - Examiner finds no support within the specification for such as the specification recites “When the holder is filled, the left or receiving end15 may remain open, or may be closed (such as by a flap or gate)”.  Examiner notes no description has been found to be given as such as described in claim 19 and it is unclear as to what is being claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 7, 8, 10, 12, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ulrich Maurer (US 8,869,680 – hereinafter Maurer) in view of James Smith Miller (1,295, 035 – hereinafter Miller).
Re Claims 1, 5, 8, 16, and 17:
Maurer discloses a bulk product dispensing apparatus, comprising: a first bulk product dispenser unit (device for opening and closing - see col. 5 lines 5-11) with a first hopper (13); a first bulk product holder (51) comprising a fixed bottom (near 55) and a receiving end (opposite near 39); wherein the receiving end (opposite near 39) is positioned nearest the first bulk product dispenser unit (device for opening and closing - see col. 5 lines 5-11), a first vertical lift (61), configured to move the first holder (51) vertically and linearly upward from a loading position (bottom of apparatus at 55) to a release position (top of apparatus at 59), wherein the release position (top of apparatus at 59) is at a higher elevation than the loading position (bottom of apparatus at 55) and above the loading position (bottom of apparatus at 55); wherein the first holder (51) is adapted to receive bulk product through the receiving end (opposite near 39) in the loading position (bottom of apparatus at 55), move vertically upwards in its entirety to the release position (top of apparatus at 59), and automatically release said bulk product when in the release position (top of apparatus at 59) to a first exit chute (71) (see Figs. 1-4), but fails to teach a holder comprising a release end, adjacent to the fixed bottom, the release end is positioned further from the first bulk product dispenser unit, and the bottom slopes downward from the receiving end to the release end, and automatically release said bulk product through the release end in a direction away from the bulk product dispenser without movement of the fixed bottom, further wherein the release end comprises a flap or gate, where said flap or gate is in a closed position when the first holder is in the loading position, is in a closed position when the first holder is moving between the loading position and the release position, and is in an open position when the holder is in the release position.

Miller teaches a holder (3) comprising a release end (bottom - at 7), adjacent to a fixed bottom (4), and the bottom (4) slopes downward from a receiving end (top opening) to the release end (bottom - at 7), and automatically release a bulk product through the release end (bottom – at 7) without movement of the fixed bottom (4), further wherein the release end (bottom – at 7) comprises a flap or gate (7), where said flap or gate (7) is in a closed position when the first holder (3) is in the loading position (lower position), is in a closed position when the first holder (3) is moving between the loading position (lower position) and the release position (upper position), and is in an open position when the holder (3) is in the release position (upper position) (see Figs. 1-6).  Re Claim 5: Miller teaches where the first holder (3) is pivotally or rotatably attached to a first vertical lift (2) (see Figs. 1-6).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Maurer to include a holder mechanism structure as suggested by Miller to provide an alternative holder for releasing batch products which would assure that all products are gravity fed therefrom while reducing spillage.  Examiner further notes the combination would be capable of providing the release end is positioned further from the first bulk product dispenser unit, and automatically release a bulk product through the release end in a direction away from the bulk product dispenser without movement of the fixed bottom by way of the corresponding parts of Miller’s holder alternatively being used as a replacement to Maurer’s holder and functioning in a predictable manner as suggested by the combination as cited without involving additional inventive skill.

Further Re Claim 4:
Maurer discloses wherein the first holder (51) is fixedly attached to the first vertical lift (61) (see Figs. 1 and 2).

Further Re Claim 7:
Maurer discloses wherein the exit chute (71) is configured to deliver the bulk product directly into an automatic fryer (17) (see Fig. 2).

Further Re Claim 10:
Maurer discloses a cabinet (19) housing the first vertical lift and first holder (see Fig. 4).

Further Re Claim 12:
Maurer discloses wherein the dispensing unit (13) comprises a freezer box (13, 35) with a self-contained refrigeration unit (35) (see Fig. 1).


Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maurer in view of Miller and further in view of Vito Maurantonio (4,748,902 – hereinafter Maurantonio.
Re Claim 14:
Maurer in view of Miller discloses the device of claim 1, but fails to teach wherein the receiving end comprises a flap or gate with an open position and a closed position, and  wherein the receiving end flap or gate is in the open position when the first holder is in the loading position. is in the closed position when the first holder is moving between the loading position and the release position. and is in the closed position when the holder is in the release position.


Maurantonio further in view teaches a first rotating metering drum (24) configured to deliver a predetermined amount of bulk product to a first holder (28, 34) (see Fig. 2).  Re Claim 14: Maurantonio further in view teaches a first conveyor belt (28) configured to receive said predetermined amount of bulk product from a first hopper and deliver said predetermined amount of bulk product to the first holder (34) (see Figs. 1-5).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Maurer in view of Miller with that of Maurantonio to assure all product is delivered to a holder.



Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maurer in view of Miller and further in view of Vito Matsutori et al. (US 2004/0099569 – hereinafter Matsutori).
Re Claims 18 and 19:
Maurer in view of Miller discloses the device of claim 1, but fails to teach wherein the receiving end comprises a flap or gate with an open position and a closed position, and  wherein the receiving end flap or gate is in the open position when the first holder is in the loading position. is in the closed position when the first holder is moving between the loading position and the release position. and is in the closed position when the holder is in the release position.


Matsutori further in view teaches wherein a receiving end comprises a flap or gate (3) with an open position and a closed position (see Figs. 2 and 13).  Re Claim 19: Matsutori further in view teaches wherein the receiving end flap or gate (3) is in the open position (when filled) and is in the closed position when a first holder is moving. and is in the closed position when the holder is in the release position (see Figs. 1-26 see paragraph [0089]).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Maurer in view of Miller with that of Matsutori protect contents of a container during transporting.  Examiner notes the combination would be capable of providing when the first holder is in the loading position, and between the loading position and the release position by way of using a lid of the device of Maurer’s holder as suggested by Matsutori.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN L RANDALL, JR. whose telephone number is (571)270-5373. The examiner can normally be reached M-F: 9:00 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/K.L.R/Examiner, Art Unit 3651